United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                              Nos. 03-1515/1620
                                ___________

Shirley Forney,                         *
                                        *
            Appellant,                  *
                                        * Appeals from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Calvin E. Forney; Beverly B. Forney; *
Ronald R. McKenzie, Official Capacity *            [UNPUBLISHED]
and individual capacity; State of       *
Missouri; Dennis W. Smith, Personal *
Representative Ad Litem (official       *
capacity); Dennis W. Smith, Personal *
Representative of Estate of Pearl N.    *
Forney,                                 *
                                        *
            Appellees.                  *
                                   ___________

                       Submitted: July 16, 2003

                            Filed: August 12, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, HANSEN, and RILEY, Circuit Judges.
                         ___________
PER CURIAM.

       Shirley Forney appeals the district court’s1 dismissal of her claims, and the
court’s denial of her “motion of objection to vacate (reopen), reinstate case, under”
section 1291, or alternatively to “void the court’s orders.” For reversal she argues
that the court’s September 20, 2000 dismissal of her claims was not a final judgment.
Appellees Calvin and Beverly Forney and Dennis W. Smith have moved to dismiss
Ms. Forney’s appeals as untimely. Mr. Smith has also moved for monetary sanctions.
After careful review of the record, we grant the motion to dismiss in part, summarily
affirm in part, and award sanctions.

      We conclude that Ms. Forney’s February 25 and 27, 2003 notices of appeal are
untimely as to the September 2000 dismissal, which was a final and appealable
judgment. See 28 U.S.C. § 1291; Fed. R. App. P. 4(a)(1)(A); Fed. R. Civ. P. 58;
Lupo v. Rowland & Co., 857 F.2d 482, 484 (8th Cir. 1988). Therefore, we grant the
motion to dismiss Ms. Forney’s appeal of that order.

       Ms. Forney’s notices of appeal are timely as to the district court’s January 31,
2003 denial of her motion to reopen or reinstate, or alternatively to void the district
court’s orders, because her notices of appeal were filed within thirty days of the entry
of the January 31 order. See Fed. R. App. P. 4(a)(1)(A). Nevertheless, we summarily
affirm the district court’s dismissal of Ms. Forney’s motion, because it was frivolous.
See 8th Cir. R. 47A(a).

      Finally, we grant Mr. Smith’s motion for sanctions, see Fed. R. App. P. 38, and
we direct Ms. Forney to pay Mr. Smith his reasonable attorney’s fees and costs
incurred in defending this appeal. Within fourteen days of the date of this order,
Mr. Smith shall submit (and serve upon Ms. Forney) an accounting of the costs and

      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
                                          -2-
attorney’s fees he has incurred. Ms. Forney may respond to Mr. Smith’s accounting
within fourteen days of service.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-